      1:19-cv-02377-MGL         Date Filed 08/31/20    Entry Number 20       Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

JARNELL RYANT,                                  §
          Plaintiff,                            §
                                                §
vs.                                             §
                                                §     Civil Action No. 1:19-02377-MGL-SVH
                                                §
ANDREW M. SAUL, Commissioner of the             §
Social Security Administration,                 §
               Defendant.                       §
                                                §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION
          AND AFFIRMING DEFENDANT’S DECISION DENYING BENEFITS

       This is a Social Security appeal in which Plaintiff Jarnell Ryant (Ryant) seeks judicial

review of a final decision of Defendant Andrew M. Saul (Saul) denying Ryant’s claim for

Disability Insurance Benefits. This matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting Saul’s decision be

affirmed. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02

for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
      1:19-cv-02377-MGL          Date Filed 08/31/20      Entry Number 20         Page 2 of 2




may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on July 30, 2020. To date, Ryant has failed to file

any objections to the Report. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Saul’s decision is AFFIRMED.

       IT IS SO ORDERED.

       Signed this 31st day of August 2020, in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE
